DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.
Response to Amendment
Upon entry of the amendment filed on 03 August 2022, Claim 1 is amended and Claim(s) 4 and 10-19 are cancelled.  The currently pending claims are Claims 1-3, 5-9 and 20.  
Based on applicants’ remarks and amendments (e.g. the specific terpene), the rejections of the OA dated 04/06/2022 are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodas ‘024 (US-20030148024-A1).
Claims 1 and 2: Kodas ‘024 discloses an ink composition/paste with a silver carboxylate, a terpene organic vehicle such as pinene and dipentene (thus meeting the claimed terpene attributes since the natural products limitation is construed as a product by process limitation which would not lead to a different structural attribute for the resulting terpene) and carboxylic acid such as neodecanoic acid and acetic acid (abs, ¶23, 30, 73, 153, 397, 398Table 1, 4 and 9 with accompanying text). Further, Kodas ‘024 discloses a preferred viscosity range of less than 100 cps such as 10-40 cps (¶23, 220). The Kodas ‘024 reference discloses the claimed invention with the silver carboxylate, terpene and carboxylic acid components but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Kodas ‘024 reference discloses each of the claimed components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Kodas ‘024 reference teaches each one and is motivated to select and optimize the components based on the desired conductivity, adhesion and deposition methodology on various substrates (¶2-8, 18-22 and examples) and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan. 
Claims 3, 5, 7 and 20: Kodas ‘024 discloses the vanadium, gold and/or palladium component, the organic solvent and the adhesion promoter (¶60, 74, 133, 137 and examples). The Kodas ‘024 reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges. It is noted that the claimed loading variable is construed as a result-effective variable, i.e., a variable which achieves a recognized result such as thermal resistance, leaching prevention, adhesion and conductivity on various substrates. Given that the Kodas ‘024 reference discloses a similar composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive the instantly claimed ranges through process optimization such as varying the amounts of known additives, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Further, and there is no evidence nor teaching that the selection and optimization of the claimed components would be repugnant to a skilled artisan.
Claim 6: Kodas ‘024 discloses the silver neodecanoate (¶80, 108, 180 and Table 1 with accompanying text).
Claims 8 and 9: Kodas ‘024 discloses the inkjet and screen-printing features (¶184-189, 248-251, 311 , 313 and examples).
Response to Arguments
Applicant’s arguments, see pp 4-7, filed 03 August 2022, with respect to the rejections based on the Yang, Cho, Kodas and/or Kell reference(s) have been fully considered and are persuasive in view of the amended claims.  The 103 rejections have been mooted and withdrawn. 
Applicant’s arguments with respect to claim(s) 1-3, 5-9 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764